Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 1 of 14 Page ID #:1




1

2

3    Ross Cornell, Esq. (SBN 210413)
4
     Post Office Box 1989, Suite 305
     Big Bear Lake, CA 92315
5    rc@rosscornelllaw.com
6    Phone: (562) 612-1708
     Fax: (562) 394-9556
7

8
     Attorneys of Record for Plaintiff,
     Misael Romero
9

10                         UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12
     Misael Romero,                                 Case No. 5:21-cv-1514
13

14
                     Plaintiff,                     COMPLAINT
15

16                   v.
17

18   R.C. Drive-Thru Dairy, Inc.; Dasharath S.
     Patel; Gita D. Patel and Does 1-10,
19
     inclusive,
20

21             Defendants.
22
           Plaintiff, Misael Romero, hereby complains and alleges as follows:
23

24

25                                NATURE OF THE ACTION
26                1. This is an action seeking to remedy unlawful discrimination by
27

28                                          -1-
                                          COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 2 of 14 Page ID #:2




1
     the Defendants against the Plaintiff in the Defendants’ places of public

2    accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
3    12101, et seq.] (the “ADA”).
4

5                                          PARTIES
6                  2. Plaintiff, Misael Romero, is a paraplegic resident of the state of
7
     California who requires the use of a wheelchair for mobility purposes and who is
8
     therefore a “person with a disability” within the meaning of the ADA and
9
     Cal.Government Code § 12926.
10
                   3. The Defendants (defined below) discriminates against
11
     People with mobility disabilities in the full and equal enjoyment of the goods,
12
     services, facilities, privileges, advantages, or accommodations on the basis of their
13

14
     mobility disability at the Subject Property (defined below) in violation of the ADA

15   [42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
16                 4. The Defendant’s failure to make reasonable modifications in
17   policies, practices, or procedures when such modifications are necessary to afford
18   goods, services, facilities, privileges, advantages, or accommodations to
19   individuals with disabilities prevented people with mobility disabilities from
20   enjoying fair and equal access to the Subject Property (defined below) in violation
21
     of the ADA [42 U.S.C. § 12182(b)(2)(A)(ii)].
22
                   5. Defendant, R.C. Drive-Thru Dairy, Inc., owns, operates, or leases
23
     real property located at 8008 Archibald Ave., Rancho Cucamonga, CA 91730, also
24
     known as San Bernardino County Assessor’s Parcel No. 0208-152-12(the “Subject
25
     Property”).
26
                   6. Defendant, Dasharath S. Patel, owns, operates, or leases the
27

28                                            -2-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 3 of 14 Page ID #:3




1
     Subject Property.

2                  7. Defendant, Gita D. Patel, owns, operates, or leases the “Subject
3    Property.
4                  8. The Subject Property is a commercial facility open to the general
5    public, is a public accommodation, and is a business establishment insofar as
6    goods and/or services are made available to the general public thereat. Defendant
7
     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
8
     names and capacities are unknown to the Plaintiff. When their true names and
9
     capacities are ascertained, Plaintiff will amend this complaint by inserting their
10
     true names and capacities herein. Plaintiff is informed and believes and thereon
11
     alleges that each of the fictitiously named Defendants are responsible in some
12
     manner for the occurrences herein alleged, and that the harm to Plaintiff herein
13

14
     alleged were proximately caused by those Defendants.

15

16                              JURISDICTION AND VENUE
17                 9. This Court has jurisdiction over the subject matter of this action
18   pursuant 28 U.S.C. § 1331and28 U.S.C. §§1343(a)(3) and 1343(a)(4) for violations
19   of the ADA.
20                 10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
21
     based on the fact that the real property that is the subject of this action is located in
22
     this district and the Plaintiff’s causes of action arose in this district.
23

24
                                   STATEMENT OF FACTS
25
                   11. Parking spaces, accessible aisles, paths of travel, signage,
26

27

28                                             -3-
                                             COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 4 of 14 Page ID #:4




1
     doorways, service counters, customer areas and goods/services are among the

2    facilities, privileges and advantages offered by the Defendants to patrons of the
3    Subject Property.
4                 12. The Subject Property does not comply with the minimum
5    requirements of the ADA and is therefore not equally accessible to persons with
6    mobility disabilities.
7
                  13. In December, 2020 and continuously from that time to the
8
     Present, and currently, the Subject Property has not been in compliance with the
9
     ADA (the “Barriers”):
10
                         A.    The Subject Property lacks the minimum required
11
     number of ADA compliant accessible parking spaces.
12
                         B.    There was no diagonal striped marking and no blue
13

14
     border around where an access aisle is supposed to exist adjacent to any designated

15   accessible parking space(s) serving the Subject Property.
16                       C.    The designated “accessible” parking space(s) and/or blue
17   striped access aisles provided at the Subject Property are smaller than permitted by
18   the ADA.
19                       D.    The designated “accessible” parking spaces at the Subject
20   Property do not provide accessible parking signage as required by the ADA.
21
     Among other things, they fail to provide tow-away signage and “Minimum Fine
22
     $250” signage as required by the ADA and state law to beposted near the
23
     designated accessible parking space(s).
24
                         E.    The designated “accessible” parking spaces at the Subject
25
     Property do not provide the universal symbol of accessibility.
26

27

28                                           -4-
                                           COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 5 of 14 Page ID #:5




1
                         F.    There is no twelve-inch high “NO PARKING” lettering

2    on the blue-striped parking accessaisle(s) serving the Subject Property.
3                        G.    There was no designated “van accessible” parking space
4    with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
5    going forward into the parking space and no sign or additional language stating
6    “Van Accessible” below the symbol of accessibility located in a manner that is not
7
     obstructed.
8
                         H.    There were no accessible paths of travel from public
9
     transportations stops, accessible parking, public streets and sidewalks to the
10
     building entrances serving the Subject Property.
11
                         I.    The service counters / point of sale machines serving the
12
     Subject Property are not within an operable reach range.
13

14
                   14. Plaintiff personally encountered one or more of the Barriers

15   at the Subject Property in December, 2020, including no ADA compliant disabled
16   parking spaces, van accessible parking spaces, blue-striped access aisles, parking
17   signage, and no demarcated path of travel from the parking area. The Subject
18   Property also lacks an accessible path of travel from the public right of way and an
19   interior sales / service counter that is too high. The barriers were located in the
20   parking area at the south side of the Subject Property and at the interior customer
21
     service counter.
22
                   15. Between December, 2020 and the present, the Plaintiff had
23
     personal knowledge of the existence of Barriers at the Subject Property. The
24
     barriers effected Plaintiff with respect to his mobility disability because he did not
25
     want to park his car and be blocked in by another parked car, had no safe space to
26
     assemble and disassemble his wheelchair to enter and exit the vehicle, had no route
27

28                                            -5-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 6 of 14 Page ID #:6




1
     to the main entrances that were not hazardous due to their concurrent use by

2    vehicles with no warnings.
3                 16. The Subject Property is in an area Plaintiff frequents regularly for
4    personal reasons and is less than ten miles from Plaintiff’s primary residence.
5    Recently, Plaintiff was in the area of the Subject Property in May, June and July,
6    2021 for the purpose of running errands. On information and belief, there are other
7
     barriers affecting Plaintiff’s disability at the Subject Property, and it is Plaintiff’s
8
     intention to have the Subject Property inspected, to enforce that all barriers related
9
     to Plaintiff’s disability are removed, and to return to the Subject Property to
10
     confirm the work has been done. Until the barriers have been removed, Plaintiff is
11
     deterred from attempting to use the Subject Property. The Subject Property is in an
12
     area Plaintiff frequents, and Plaintiff will return to the Subject Property multiple
13

14
     times within the next twelve months for the purpose of observing and confirming

15   whether the barriers have been removed.
16                17. The existence of Barriers, the implementation of discriminatory
17   policies, practices and procedures, and other ADA violations at the Subject
18   Property reasonably dissuaded or deterred Plaintiff from accessing the Subject
19   Property on a particular occasion between December, 2020 and the present.
20                18. On information and belief, the remediation of violations
21
     identified hereinabove, to be identified by the Defendants in discovery, and to be
22
     discovered by Plaintiff’s experts are all readily achievable in that the removal of
23
     them by the Defendants is and has been easily accomplishable without much
24
     difficulty or expense.
25
                  19. Defendants violated the ADA by failing to remove all mobility-
26

27

28                                             -6-
                                             COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 7 of 14 Page ID #:7




1
     related architectural barriers at the Subject Property. On information and belief,

2    Plaintiff alleges that the failure to remove barriers has been knowing, willful and
3    intentional because the barriers described herein are clearly visible and tend to be
4    obvious even to a casual observer and because the Defendants operate the Subject
5    Property and have control over conditions thereat and as such they have, and have
6    had, the means and ability to make the necessary remediation of access barriers if
7
     they had ever so intended.
8
                  20. On information and belief, access barriers at the Subject
9
     Property are being consciously ignored by the Defendants; the Defendants have
10
     knowingly disregarded the ongoing duty to remove the Barriers in compliance with
11
     the ADA. Plaintiff further alleges on information and belief that there are other
12
     ADA violations and unlawful architectural barriers at the Subject Property that
13

14
     relate to Plaintiff’s mobility disability that will be determined in discovery, the

15   remediation of which is required under the ADA.
16                21. Plaintiff hereby seeks to remediate and remove all barriers
17   related to his mobility disability, whether presently known or unknown and intends
18   to return to the Subject Property to observe and confirm whether access barriers
19   have been removed.
20                22. Even if strictly compliant barrier removal were determined to
21
     be structurally or otherwise impracticable, there are many alternative methods of
22
     providing accommodations that are readily apparent and that could provide a
23
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
24
     the Defendants’ discriminatory policies, practices and procedures and Defendants’
25
     conscious indifference to their legal obligations and to the rights of persons with
26
     mobility disabilities. Defendants’ failure to implement reasonable available
27

28                                            -7-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 8 of 14 Page ID #:8




1
     alternative methods of providing access violates the ADA [42 U.S.C. §

2    12182(b)(2)(A)(v)].
3                 23. The violations and references to code sections herein are not
4    all-inclusive. Plaintiff will amend this complaint to provide a complete description
5    of the full scope of ADA violations after conducting a comprehensive expert site
6    inspection and other discovery. For the purposes of this Complaint, Plaintiff asserts
7
     that the barriers alleged herein violate one or more of the ADA’s implementing
8
     regulations. The Defendants have maintained and continue to maintain
9
     discriminatory policies, procedures and practices that disregard their obligations
10
     under the ADA by allocating resources for physical improvements to the Subject
11
     Property that were did not provide legally required accessibility improvements, by
12
     failing to conduct ADA self-inspections or create ADA compliance plans
13

14
     regarding the Subject Property, by causing alterations to be made to the Subject

15   Property in disregard of ADA requirements, and for failing and refusing to make
16   necessary accommodations for persons with mobility disabilities at the Subject
17   Property. Plaintiff seeks a declaration that the Defendants’ disability rights
18   compliance policies, procedures and practices are discriminatory and violate the
19   ADA.
20                             FIRST CAUSE OF ACTION
21                            Discrimination Based on Disability
                                 [42 U.S.C. §§ 12101, et seq.]
22
                              By Plaintiff against all Defendants
23

24                24. Plaintiff re-alleges and incorporates by reference as though
25
     fully set forth herein the allegations contained in all prior paragraphs of this
26
     complaint.
27
                  25. The ADA obligates owners, operators, lessees and lessors of
28                                            -8-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 9 of 14 Page ID #:9




1
     public accommodations to ensure that the privileges, advantages, accommodations,

2    facilities, goods and services are offered fully and equally to persons with
3    disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
4    12182(a)].
5                 26. Discrimination is defined in the ADA, inter alia, as follows:
6                        A.     A failure to remove architectural barriers where such
7
     removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
8
     barriers are identified and described in the Americans with Disabilities Act
9
     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
10
                         B.     A failure to make alterations in such a manner that, to the
11
     maximum extent feasible, the altered portions of the facility are readily accessible
12
     to and usable by individuals with disabilities, including individuals who use
13

14
     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to

15   the altered area and the bathrooms, telephones, and drinking fountains serving the
16   altered area, are readily accessible to and usable by individuals with disabilities [42
17   U.S.C. § 12183(a)(2)].
18                       C.     Where an entity can demonstrate that the removal of a
19   barrier is not readily achievable, a failure to make such goods, services, facilities,
20   privileges, advantages, or accommodations available through alternative methods
21
     if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
22
                         D.     A failure to make reasonable modifications in
23
     policies, practices, or procedures, when such modifications are necessary to afford
24
     such goods, services, facilities, privileges, advantages, or accommodations to
25
     individuals with disabilities, unless the entity can demonstrate that making such
26
     modifications would fundamentally alter the nature of such goods, services,
27

28                                            -9-
                                            COMPLAINT
29

30

31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 10 of 14 Page ID #:10




 1
      facilities, privileges, advantages, or accommodations [42 U.S.C. §

 2    12182(b)(2)(A)(ii)].
 3                27. The ADA, the ADAAG’s 1991 Standards (the “1991
 4    Standards”) and 2010 Standards (the “2010 Standards”), and the California
 5    Building Code (the “CBC”) contain minimum standards that constitute legal
 6    requirements regarding wheelchair accessibility at places of public
 7
      accommodation:
 8
                         A.    If parking spaces are provided for self-parking by
 9
      employees or visitors, or both, then the subject property must provide at least the
 10
      minimum required number of accessible parking spaces.Accessible parking
 11
      spaces must be marked to define their width and must have an adjacent ADA
 12
      compliant access aisle. Accessible parking spaces must be at least 96 inches wide
 13

 14
      and van parking spaces must be at least 132 inches wide except that van parking

 15   spaces can be 96 inches wide where the access aisle is not less than 96 inches
 16   wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
 17   Subject Property does not comply with the ADA.
 18                      B.    To qualify as a reserved handicap parking space, the
 19   space must be properly marked and designated. Under the ADA, the method,
 20   color of marking and length of the parking space are to be addressed by state or
 21
      local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
 22
      and 503].
 23
                         C.    To properly and effectively reserve a parking space for
 24
      persons with disabilities, each parking space must be at least 216 inches in length
 25
      [CBC § 11B-502.2].
 26

 27

 28                                          -10-
                                           COMPLAINT
 29

 30

 31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 11 of 14 Page ID #:11




 1
                         D.    Each parking space reserved for persons with disabilities

 2    shall be identified by a reflectorized sign permanently posted immediately
 3    adjacent to and visible from each stall or space, consisting of the International
 4    Symbol of Accessibility in white on a dark blue background. The sign shall not be
 5    smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
 6    shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
 7
      the sign to the parking space finished grade. Signs may also be centered on the
 8
      wall at the interior end of the parking space. An additional sign or additional
 9
      language below the symbol of accessibility shall state "Minimum Fine $250"
 10
      [2010 Standards § 502.6; CBC § 1129B.4].
 11
                         E.    Signs identifying accessible parking spacesmust include
 12
      the International Symbol of Accessibility [2010 Standards §§ 502.6].
 13

 14
                         F.    To properly and effectively reserve a parking space for

 15   persons with disabilities, the surface of the access aisle must have a blue
 16   border; the words “NO PARKING” in letters at least a foot high must be
 17   painted on the access aisle [CBC § 1129B.3].
 18                      G.    One in every eight accessible spaces, but not less than
 19   one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
 20   wide minimum placed on the side opposite the driver’s side when the vehicle is
 21   going forward into the parking space and shall be designated van accessible. Van
 22
      accessible spaces must have an additional sign or additional language stating "Van
 23
      Accessible" below the symbol of accessibility. Signs identifying accessible
 24
      parking spaces must be located so they cannot be obscured by a vehicle parked in
 25
      the space[1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
 26
      and B4].
 27

 28                                          -11-
                                           COMPLAINT
 29

 30

 31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 12 of 14 Page ID #:12




 1
                          H.     At least one accessible route must be provided from

 2
      public transportation stops, accessible parking, and accessible passenger
 3    loading zones, and public streets or sidewalks to the accessible building
 4    entrance they serve. The accessible route must, to the maximum extent
 5    feasible, coincide with the route for the general public, must connect
 6    accessible buildings, facilities, elements, and spaces that are on the same
 7    site, and at least one accessible route must connect accessible building or
 8    facility entrances with all accessible spaces and elements and with all
 9    accessible dwelling units within the building or facility [1991 Standards
 10   §§4.1.2(1) and 4.3.2; 2010 Standards §§206 and 401].
 11                       I.     In public accommodations where counters have cash
 12
      registers or are provided for sales or distribution of goods or services to the public,
 13
      at least one of each type of counter must have a portion that is at least 36 in
 14
      (915mm) in length with a maximum height of 36 in (915 mm) above the finished
 15
      floor. The checkout counter surface height can be no more than 38 inches
 16
      maximum above the finished floor or ground. The top of the counter edge
 17
      protection can be up to 2 inches above the top of the counter surface on the
 18
      aisle side of the checkout counter. Clear floor space that allows a forward
 19

 20
      or parallel approach by a person using a wheelchair must be provided at

 21
      controls, dispensers, receptacles and other operable equipment [1991

 22   Standards §§ 7.1(1), 7.2, 4.27.2; 2010 Standards §§ 309.2, 902.3, 904.3.2 and
 23   904.3.3].
 24                28.    The Defendants have failed to comply with minimum
 25   ADA standards and have discriminated against persons with mobility
 26   disabilities on the basis of thereof. Each of the barriers and accessibility
 27   violations set forth above is readily achievable to remove, is the result of an
 28                                            -12-
                                             COMPLAINT
 29

 30

 31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 13 of 14 Page ID #:13




 1
      alteration that was completed without meeting minimum ADA standards,

 2
      or could be easily remediated by implementation of one or more available
 3    alternative accommodations. Accordingly, the Defendants have violated the
 4    ADA.
 5                29.    The Defendants are obligated to maintain in operable
 6    working condition those features of the Subject Property’s facilities and
 7    equipment that are required to be readily accessible to and usable by
 8    Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
 9    36.211(a)]. The Defendants failure to ensure that accessible facilities at the
 10   Subject Property were available and ready to be used by the Plaintiff
 11   violates the ADA.
 12               30.    The Defendants have a duty to remove architectural
 13   barriers where readily achievable, to make alterations that are consistent
 14
      with minimum ADA standards and to provide alternative accommodations
 15
      where necessary to provide wheelchair access. The Defendants benign
 16
      neglect of these duties, together with their general apathy and indifference
 17
      towards persons with disabilities, violates the ADA.
 18
                  31.    The Defendants have an obligation to maintain policies,
 19
      practices and procedures that do not discriminate against the Plaintiff and
 20
      similarly situated persons with mobility disabilities on the basis of their
 21
      disabilities. The Defendants have maintained and continue to maintain a policy of
 22
      disregarding their obligations under the ADA, of allocating resources for
 23

 24
      improvements insufficient to satisfy legal requirements regarding accessibility

 25   improvements, of failing to conduct ADA self-inspections or create ADA
 26   compliance plans, of causing alterations to be made to the Subject Property in
 27   disregard of ADA requirements, and of failing and refusing to make necessary
 28                                          -13-
                                           COMPLAINT
 29

 30

 31
Case 5:21-cv-01514-JGB-SHK Document 1 Filed 09/06/21 Page 14 of 14 Page ID #:14




 1
      accommodations for persons with mobility disabilities at the Subject Property, in

 2    violation of the ADA.
 3                 32.   The Defendants wrongful conduct is continuing in that
 4    Defendants continue to deny full, fair and equal access to their business
 5    establishment and full, fair and equal accommodations, advantages,
 6    facilities, privileges and services to Plaintiff as a disabled person due to
 7    Plaintiff’s disability. The foregoing conduct constitutes unlawful
 8    discrimination against the Plaintiff and other mobility disabled persons
 9    who, like the Plaintiff, will benefit from an order that the Defendants
 10   remove barriers and improve access by complying with minimum ADA
 11   standards.
 12

 13
                                 PRAYER FOR RELIEF
 14
            Plaintiff prays to this Court for injunctive, declaratory and all other
 15
      appropriate relief under the ADA , including but not limited to reasonable
 16
      attorney’s fees, litigation expenses and costs of suit pursuant to 42 U.S.C. §
 17
      12205.
 18
            Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
 19         not seek injunctive relief under the Unruh Act or Disabled Persons
 20         Act at all by way of this action.
 21   Respectfully submitted,
 22

 23
      Dated: 09/06/2021               LAW OFFICES OF ROSS CORNELL, APC

 24

 25                                   By: /s/ Ross Cornell
                                          Ross Cornell, Esq.,
 26                                       Attorneys for Plaintiff,
 27                                       Misael Romero
 28                                          -14-
                                           COMPLAINT
 29

 30

 31
